 Case 19-10901-elf          Doc 32      Filed 08/04/20 Entered 08/04/20 15:57:47                  Desc Main
                                        Document      Page 1 of 2
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Ardena Y. Starks
                                 Debtor(s)                                            CHAPTER 13

PENNSYLVANIA HOUSING FINANCE AGENCY
                      Movant
          vs.
                                                                                    NO. 19-10901 ELF
Ardena Y. Starks
                                 Debtor(s)

William C. Miller Esq.
                                 Trustee
                                                                               11 U.S.C. Section 362

                MOTION OF PENNSYLVANIA HOUSING FINANCE AGENCY
                     FOR RELIEF FROM THE AUTOMATIC STAY
                               UNDER SECTION 362

         1.        Movant is PENNSYLVANIA HOUSING FINANCE AGENCY.

         2.        Debtor(s) is the owner(s) of the premises 7300 Passyunk Avenue , Philadelphia, PA 19142,

 hereinafter referred to as the mortgaged premises.

         3.        Movant is the holder of a mortgage, original principal amount of $77,388.00 on the

 mortgaged premises that was executed on November 17, 2003 . Said mortgage was recorded on December 8,

 2003 in Document ID 50820565. The Mortgage was subsequently assigned to Movant by way of Assignment

 of Mortgage recorded on December 8, 2003, in Document ID 50820566 in Philadelphia County.

         4.        William C. Miller Esq., is the Trustee appointed by the Court.

         5.        The commencement and/or continuation of the mortgage foreclosure proceedings by reason

 of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in

 Bankruptcy by the Debtor(s).

         6.        Debtor(s) has failed to make the monthly post-petition mortgage payments in the amount of

 $601.00 for September 2019 and $597.28 for October 2019 through August 2020 with monthly late charges

 at $17.87 each and less of a suspense balance of $46.00.

         7.        In addition to the other amounts due to Movant reflected in this Motion, as of the date

 hereof, in connection with seeking the relief requested in this Motion, Movant has also incurred legal fees and
Case 19-10901-elf            Doc 32       Filed 08/04/20 Entered 08/04/20 15:57:47               Desc Main
                                          Document      Page 2 of 2
legal costs. Movant reserves all rights to seek an award or allowance of such fees and expenses in accordance

with applicable loan documents and related agreements, the Bankruptcy Code and otherwise applicable law.

        8.         The total amount necessary to reinstate the loan post-petition is $7,321.65 (plus attorney’s

fees & costs).

        9.       Movant is entitled to relief from stay for cause.

        10.        This motion and the averments contained therein do not constitute a waiver by Movant of

its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

under the terms of the mortgage and applicable law.

        WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

any legal action to enforce its right to possession of the mortgage premises. Further, Movant prays that an

Order be entered awarding Movant the costs of this suit, reasonable attorney's fees in accordance with the

mortgage document and current law together with interest.


                                                            /s/ Rebecca A. Solarz, Esquire
                                                            Rebecca A. Solarz, Esquire
                                                            KML Law Group, P.C.
                                                            701 Market Street, Suite 5000
                                                            Philadelphia, PA 19106-1532
                                                            Phone: (215) 627-1322 Fax: (215) 627-7734
                                                            Attorneys for Movant/Applicant
